Citation Nr: 1517842	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  04-38 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for all acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1980 and from November 1982 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied entitlement to the benefit sought on appeal.  

While acknowledging the holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board notes that the Veteran's claims for an acquired psychiatric disorder and for PTSD have been developed separately.  The Veteran's PTSD claim was denied by the Board in January 2014.  Accordingly, the Board will continue to narrowly scope the issue on appeal to exclude PTSD.  

The Veteran testified before a Veterans Law Judge who is no longer with the Board during a videoconference hearing held in August 2010.  A transcript of that hearing is associated with the claims file.  In August 2012, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  In a statement received later that month, the Veteran stated that he did not desire another hearing.  

This case was most recently remanded in June 2014 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  The September 2014 addendum opinion does not adequately respond to the remand directives.  RO compliance with a remand is not discretionary and if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addressing the crucial question of whether the Veteran's psychotic disorder was caused or aggravated by a service connected disability, to include fibromyalgia, the examiner noted that as a psychologist, she "can only comment on the Veteran's hallucinations and not the underlying medical pathology."  She further observed that limitations resulting from the Veteran's physical conditions are "deferred to the physician."  Both comments seems to strongly suggest that the examiner did not believe that she was qualified to offer a response regarding whether the Veteran's psychosis NOS is related to or aggravated by the Veteran's fibromyalgia.  Additionally, the examiner noted the Veteran's current diagnosis of depression NOS but failed to provide an opinion regarding etiology.  As such, the opinion is insufficient to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

The Veteran should be afforded a new examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of any diagnosed acquired psychiatric disorders, other than PTSD. 

Accordingly, the case is REMANDED for the following action:

1. After requesting any necessary releases, obtain all updated treatment records regarding the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD.

2.  Make arrangements for the Veteran to be afforded an examination to determine whether he has had any psychiatric disorders due to his active service.  To the extent it is feasible, the examiner should not be the same examiner that performed the December 2012 examination.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.

The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner is directed to review the narrative portion of this remand so as to avoid the discrepancies in the prior examinations.  The examiner must indicate review of the claims file in the examination report.  

The examiner is asked to address the following and to do so in clearly separate sections of the report and in the order listed:

(a) Identify each diagnosed psychiatric disorder other than PTSD that the Veteran has had at any time since he filed his claim in May 2004.  The examiner must explain the basis for each disorder he or she diagnoses.  The examiner should note the diagnoses of psychosis NOS, depression NOS, and generalized anxiety disorder NOS in the Veteran's treatment records.  If such diagnoses are found inaccurate, the examiner should explain why. 

(b) For each psychiatric disorder diagnosed by the examiner, the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during the Veteran's active service or was caused by his active service.  The examiner should note review of the correspondence dated in May 2012 from T.C., Ed.D., LPC, LMFT finding the conditions linked to service.

(c) For each psychiatric disorder diagnosed by the examiner, the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is proximately due to his service connected disabilities, to include fibromyalgia. 

(d) For each psychiatric disorder diagnosed by the examiner, the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was aggravated by his service connected disabilities, to include fibromyalgia. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must provide a rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After assuring compliance with the requested development, as well as with any other notice and development action required by law, the RO should review the claim for entitlement to service connection.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




